Felton, J.,
dissenting. The fact that one has not been heard from at his last place of residence, by those who would most likely hear from him, may not be proved by hearsay testimony. In this case it was sought to prove the absence of the insured by the testimony of the plaintiff, the divorced wife of the insured, and one of his sisters, to the effect that neither they nor insured’s living father and mother and other sisters had heard from him. The addresses of some of the other sisters and the father and the mother were known to the plaintiff. Legal evidence that the insured had not been heard from by only part of those who admittedly would most likely have heard, especially his father and mother (who were within the jurisdiction of the court), is not sufficient to raise the presumption of death when the testimony of others is available. There is a great difference between showing by hearsay a vain search for a person among mere friends and acquaintances, and showing that a particular friend or relative, from whom it is claimed a person would likely have heard, has not heard from him, by what such friend or relative stated extra judicially and not under oath.